Citation Nr: 0006299
Decision Date: 03/09/00	Archive Date: 09/08/00

DOCKET NO. 96-46 772               DATE MAR 09, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Togus, Maine

THE ISSUES

Entitlement to service connection for the cause of the veteran's
death.

Entitlement to dependency and indemnity compensation (DIC) benefits
pursuant to the provisions of 38 U.S.C.A. 1318 (West 1991).

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from September 1966 to April 1968.
The appellant was married to the veteran during his lifetime. Her
status as a surviving spouse of the veteran for VA benefits has not
yet been determined. 38 C.F.R. 3.50(b) (1999).

This appeal comes to the Board of Veterans' Appeals (Board) from an
August 1996 RO rating decision that denied service connection for
the cause of the veteran's death and entitlement to DIC benefits
pursuant to the provisions of 38 U.S.C.A. 1318. In January 1998,
the Board remanded the case to the RO for additional development.

FINDINGS OF FACT

1. The veteran died in July 1996.

2. At the time of his death, service connection was in effect for
paranoid schizophrenia, rated 100 percent, effective from May 1988.

3. The cause of the veteran's death was arteriosclerotic heart
disease (ASHD); and insulin-dependent diabetes mellitus (IDDM) and
alcohol abuse were conditions contributing to death.

4. ASHD and IDDM were not present in service or for many years
later, and they are not causally related to an incident of service
or a service-connected disability.

- 2 -

5. Alcohol abuse is due to the veteran's willful misconduct and not
causally related to a service-connected disability.

6. The cause of the veteran's death was not the result of service
or a service- connected disability; nor did the service-connected
paranoid schizophrenia have a material influence in the production
of death.

7. A total rating was not in effect for 10 continuous years before
the veteran's death.

CONCLUSIONS OF LAW

1. ASHD, IDDM, and alcohol abuse were not incurred in or aggravated
by active service; ASHD and IDDM may not be presumed to have been
incurred in active service; and ASHD, IDDM, and alcohol abuse are
not proximately due to or the result of a service-connected
disability. 38 U.S.C.A.  1101, 1110, 1112, 1113 (West 1991 & Supp.
1999); 38 C.F.R. 3.303, 3.307, 3.309, 3.310 (1999).

2. The veteran's death due to ASHD, IDDM, and alcohol abuse was not
caused by a disability incurred in or aggravated by active service;
nor did a service-connected disability contribute substantially or
materially to his death. 38 U.S.C.A. 1310 (West 1991); 38 C.F.R.
3.312 (1999).

3. The criteria for an award of DIC benefits are not met. 38
U.S.C.A., 1310 (West 1991); 38 C.F.R. 3.22, effective prior to or
as of January 21, 2000.

- 3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Factual Background

The veteran had active service from September 1966 to April 1968.

A death certificate shows that the veteran's death on July 17, 1996
was due to ASHD, alcoholic abuse, and paranoid schizophrenia. The
name of the physician or medical examiner certifying death was
Vincente Sy. In January 1998, the Board remanded the case to the RO
in order to obtain information from the physician or medical
examiner who completed the veteran's death certificate to support
the conclusion that a cause of death was paranoid schizophrenia.
Supplemental information received in 1998 shows that the veteran
died at his residence. It was noted that the veteran was taken home
from a bar in an intoxicated condition on July 16 and that he laid
down on the living room floor. His step-daughter put a blanket over
him and left. When she returned the next morning the veteran was
dead. A supplement to the death certificate, signed by Dr. Sy,
shows that the cause of death was ASHD and that IDDM and alcohol
abuse were conditions contributing to death but not the underlying
cause.

A review of the record shows that service connection was in effect
for paranoid schizophrenia at the time of the veteran's death. This
disability was initially evaluated 30 percent, effective from April
1968; a total rating was assigned under the provisions of 38 C.F.R.
4.29, effective from November 21, 1972 until February 1973; the
disability was evaluated as 50 percent, effective from February
1973; a total rating under the provisions of 38 C.F.R. 4.29 was
assigned, effective from May 16, 1974 to July 1974; a 50 percent
rating was assigned, effective from July 1974; a total rating was
assigned under 38 C.F.R. 4.29, effective from February 2, 1975 to
June 1975; a 50 percent rating was assigned, effective from June
1975; a total rating was assigned under 38 C.F.R. 4.29, effective
from

4 -

September 8, 1982 to December 1, 1982; a 50 percent rating was
assigned, effective from December 1982; the rating was increased
from 50 to 70 percent, effective from May 1987; and the rating was
increased from 70 to 100 percent, effective from May 11, 1988. The
rating remained unchanged from then until the time of the veteran's
death.

Service medical records show that the veteran was seen by a medical
board in February 1968 and that a physical evaluation board found
him medically unfit for further active service due to paranoid
schizophrenia. The service medical records do not show the presence
of elevated blood pressure, heart disease or diabetes mellitus.

The post-service medical records consists of VA and private medical
reports of the veteran's treatment and evaluations in the 1960's,
1970's, 1980's, and 1990's. The more salient medical reports with
regard to the appellant's claims being considered in this appeal
are discussed in the following paragraphs.

The veteran underwent a VA psychiatric evaluation in July 1968. The
diagnosis was paranoid schizophrenia.

Private medical reports show that the veteran was seen for
psychiatric and medical problems in 1972 and 1973. A report of his
treatment in November 1972 notes that the veteran began drinking
alcohol at the age of 14 years. His problems were schizophrenia by
history; alcohol abuse; hypertension that he was not concerned
about because he felt that work and getting out would decrease the
pressure, and he refused to take medication for this condition; and
aggressive behavior. These records show that the veteran refused to
take medication for his psychosis because he was afraid of the side
effects.

VA medical reports of the veteran's treatment and evaluations since
1973 show that he was treated for psychiatric problems with various
medications and hospitalizations. The diagnoses included alcohol
abuse, marijuana abuse, personality disorder, and paranoid
schizophrenia. The post service medical records do not show the
presence of IDDM until the 1980's. The post-service medical records
do not link the veteran's IDDM or a cardiovascular disorder to an
incident of service, and do not show a causal relationship between
the veteran's cardiovascular problems, IDDM, and alcohol abuse to
his paranoid schizophrenia.

B. Legal Analysis

The appellant's claims are well grounded, meaning they are
plausible. The Board finds that all relevant evidence has been
obtained with regard to the claims and that no further assistance
to the appellant is required to comply with VA's duty to assist
her. 38 U.S.C.A. 5107(a) (West 1991).

To establish service connection for the cause of the veteran's
death, the evidence must show that disability incurred in or
aggravated by service either caused or contributed substantially or
materially to cause death. For a service-connected disability to be
the cause of death, it must singly or with some other condition be
the immediate or underlying cause or be etiologically related. For
a service-connected disability to constitute a contributory cause,
it is not sufficient to show that it casually shared in producing
death, but rather, it must be shown that there was a causal
connection. 38 U.S.C.A. 1310; 38 C.F.R. 3.312.

In order to establish service connection for a disability, the
evidence must demonstrate the presence of it and that it resulted
from disease or injury incurred in or aggravated by service. 38
U.S.C.A. 1110; 38 C.F.R. 3.303.

6

Where heart disease or diabetes mellitus becomes manifest to a
degree of 10 percent within one year from date of termination of
active service, it shall be presumed to have been incurred in
active service. 38 U.S.C.A. 1101, 1112, 1113; 38 C.F.R. 3.307,
3.309.

Secondary service connection may be granted for disability that is
proximately due to or the result of a service-connected disease or
injury. 38 C.F.R. 3.310(a). With regard to the matter of
establishing service connection for a disability on a secondary
basis, the United States Court of Appeals for Veterans Claims
(known as the United States Court of Veterans Appeals prior to
March 1, 1999) (hereinafter, the Court) has held that when
aggravation of a non-service-connected disability is proximately
due to or the result of a service connected condition, such
disability shall be compensated for the degree of disability (but
only that degree) over and above the degree of disability existing
prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence shows that the veteran's death was due to ASHD, and
that IDDM and alcohol abuse were conditions contributing to the
veteran's death. The Board concedes a cause an effect relationship
between the veteran's ASHD and hypertension, but the medical
records do not demonstrate the presence of cardiovascular problems
in service or until several years after service. Nor do the service
and post-service medical records demonstrate the presence of IDDM
until several years after service, and the medical evidence does
not link the veteran's cardiovascular problems or IDDM to an
incident of service or to the veteran's service-connected
psychiatric disability. Hence, service connection is not warranted
for ASHD or IDDM.

With regard to the alcohol abuse, direct service connection may not
be granted for this condition because it is considered to be the
result of the veteran's willful misconduct. 38 C.F.R.
3.301(a),(c)(2) (1999). Secondary service connection for

- 7 -

alcohol abuse, however, may be granted for the payment of DIC or
death benefits based on the cause of the veteran's death due to a
service-connected disability. 38 C.F.R. 3.310(a); VAOPGCPREC 7-99.
The evidence, however, shows that the veteran began drinking
alcohol prior to entry into service and does not show that his
alcohol abuse was due to his service-connected psychiatric
disability or that the service-connected psychiatric disability
aggravated the veteran's alcohol abuse. Hence, secondary service
connection for the alcohol abuse is not warranted based on the
evidence of record.

The evidence establishes that the primary cause of the veteran's
death was ASHD, and that IDDM and alcohol abuse were contributing
causes to his death, but the evidence does not show that the
veteran's paranoid schizophrenia caused or contributed
substantially or materially to his death. It is asserted that the
veteran's paranoid schizophrenia prevented him from taking proper
care of his health and thereby contributed to the cause of his
death, but there is no medical evidence linking the cause of the
veteran's death to his service-connected psychiatric disability or
his treatment or lack of treatment for this disability. The lay
statements of the appellant in this regard are not sufficient to
support a causal relationship between the veteran's service-
connected paranoid schizophrenia to his ASHD or the aggravation of
this disease. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the claim for service
connection for the cause of the veteran's death, and the claim is
denied.

With regard to the claim for DIC pursuant to the provisions of 38
U.S.C.A. 1318, benefits shall be paid to a deceased veteran's
surviving spouse or children in the same manner as if the veteran's
death is service connected when the following conditions are met:

8 -

(1) The veteran's death was not caused by his or her own willful
misconduct; and

(2) The veteran was in receipt of or entitled to receive (or but
for the receipt of military retired pay was entitled to receive)
compensation at the time of death for service-connected disability
that either:

(i) Was continuously rated totally disabling by a schedular or
unemployability rating for a period of 10 years or more immediately
preceding death; or

(ii) Was continuously rated totally disabling by a schedular or
unemployability rating from the date of the veteran's discharge or
release from active duty for a period of not less than 5 years
immediately preceding his death. 38 U.S.C.A. 1318(a),(b); 38 C.F.R.
3.22(a).

The provisions of 38 C.F.R. 3.22 were revised, effective January
21, 2000, to establish an interpretative rule reflecting the VA
conclusion that 38 U.S.C.A. 1318 authorizes payment of DIC only in
cases where the veteran had, during his or her lifetime,
established a right to receive total service-connected disability
compensation from VA for the period required by that statute or
would have established such a right if not for clear and
unmistakable error (CUE) by VA. 65 Fed. Reg. 3388-3392 (Jan. 21,
2000). A similar holding was held by the Court in Marso v. West,
No. 97-2178 (U.S. Vet. App. Dec. 23, 1999). When regulations are
changed during the course of the veteran's appeal, the criteria
that is to the

9 -

advantage of the veteran should be applied. Karnas v. Derwinski, 1
Vet. App. 308 (1991).

The record does not reflect that the appellant has alleged
entitlement to DIC benefits under the provisions of 38 U.S.C.A.
1318 based on CUE in a prior RO rating decision. Hence, this matter
was not adjudicated by the RO, and it will not be addressed by the
Board.

The record reveals that the veteran's service-connected paranoid
schizophrenia was rated totally disabling, effective from May 1988
until the time of his death in July 1996. Therefore, he was not
entitled to a total disability rating for his service- connected
disability for 10 continuous years prior to his death and the
criteria for the grant of DIC benefits to the appellant under the
provisions of 38 U.S.C.A. 1318 are not met.

Under prior case law, the appellant could have established a claim
if she could show that the veteran was hypothetically entitled to
a total rating for 10 continuous years prior to his death.
Carpenter v. Gober, 11 Vet. App. 140 (1998). However, this case law
does not apply to claims as of March 1992 when 38 C.F.R. 20.1106
(1999) was promulgated. Marso, No. 97-2178.

The preponderance of the evidence is against the claim for DIC
benefits pursuant to the provisions of 38 U.S.C.A. 1318 and the
criteria of 3.22, effective prior to or as of January 21, 2000, and
the claim is denied.

Since the preponderance of the evidence is against the claims for
service connection for the cause of the veteran's death and DIC
benefits pursuant to 38 U.S.C.A. 1318, the benefit of the doubt
doctrine is not for application with regard to these

10-

claims. 38 U.S.C.A. 5107(b) (West 1991); Gilbert v. Derwinski, 1
Vet. App. 49 (1990).

ORDER 

Service connection for e cause of the veteran's death is denied.
DIC benefits pursuant to the provisions of 38 U.S.C.A. 1318 are
denied.

Keith W. Allen 
Acting Member, Board of Veterans' Appeals



